
	

114 SRES 13 ATS: Notifying the House of Representatives of the election of a Sergeant at Arms and Doorkeeper of the Senate.
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 13
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2015
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the House of Representatives of the election of a Sergeant at Arms and Doorkeeper
			 of the Senate.
	
	
		That the House of Representatives be notified of the election of the Honorable Frank J. Larkin
			 as Sergeant at Arms and Doorkeeper of the Senate.
		
